Citation Nr: 1538277	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial rating for cervical degenerative joint disease (DJD), rated as 10 percent disabling prior to January 6, 2009, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for cervical DJD, and assigned a disability rating of 10 percent, effective the date of claim, November 15, 2006.  

A March 2012 rating decision granted an increased, 20 percent rating, for cervical DJD, effective January 6, 2009.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the claim in October 2011 and June 2014 for further development and consideration.

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in June 2014, December 2014 and July 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the December 2014 supplemental statement of the case (SSOC), June 2015 VA examination reports of the cervical spine and peripheral nerves and additional records from the Social Security Administration have been associated with the claims file.  An SSOC must be furnished to the Veteran when additional pertinent evidence is received after the most recent SSOC is issued.  38 C.F.R. § 19.31 (2014).

Unless this procedural right is waived by the Veteran, any additional evidence must be referred to the AOJ for review and preparation of an SSOC.  Id.; 38 C.F.R. 
§ 20.1304(c) (2014).  The Veteran did not submit a waiver of AOJ consideration of this evidence.  Thus, remand is required.

On remand, any outstanding treatment records as may be relevant should be identified and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any relevant outstanding VA and non-VA records pertaining to his cervical degenerative joint disease that are not already of record.  These should be sought. 

2.  After obtaining outstanding treatment records and undertaking any additional development deemed appropriate, readjudicate the appeal in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to the December 2014 SSOC) and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



